Title: To George Washington from Thomas McKean, 13 October 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia October 13th, 3 o’Clock, 1781.
                  
                  Since my private letter of yesterday to Your Excellency respecting the designs of Sir Henry Clinton & Admiral Graves to make a second attempt to releive Lord Cornwallis, I have had it strengthened by other accounts, and have just now received in Congress the Letter from General Heath and its inclosure of which you have copies.  This intelligence is of so much consequence, that Congress permit me to spare so much time from other duties as to forward these dispatches immediately.  I have not yet learned the result of the expedition to the Sea coast, which I mentioned to you in my last.  
                  The contents of this Letter I have communicated to Count De Grasse by this Express, to be forwarded by water from the Head of Elk, but beg you will be pleased also to transmit it to him for fear of a miscarriage.  I have the honor to be, Sir, with the utmost regard, Your Excellency’s most obedient humble servant
                  
                     Thos M: Kean President
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        October 4th 1781.
                     
                     At the Request of your Correspondent have Procured you the most authentic accounts from New York, through the old Channel, and is thought to be of the utmost importance to you, and is as follows.
                     Sir Henry Clinton is about to Embark with four thousand of his best troops on board of Admiral Graves on Digby’s fleet, and will only have under his Convoy ten fire Ships: And well knowing all is at risk, they intend to make a desperate Attack on the French fleet, and if possible to relieve Cornwallis—This you may depend on, and are preparing with all expedition—It is expected they will be ready to Sail in about Six or Seven days—An Expedition into the Jerseys is hourly expected.
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Sir,Head Quarters Contil Village Octr 7th 1781.
                     
                     Between twelve & one oClock this morning I received the enclosed intelligence through a Channel which generally afforded such, as has been authentic.  I forward it by Express, & submit to your Excellency of how much importance it is that the Count de Grasse should have notice of it, if it be possible in season.  A deserter from the Princessa, Admiral Drake’s ship came here last Evening—He informed me that when he came away, the Troops were Embarking at Staten Island—that as he came up to the City, two Scows full of Horses, and one with three pieces of Brass Cannon, twelve or Eighteen Pounders, passed there going down to the Fleet.
                     The Person who sent me the Enclosed intelligence Observes. "Inclosed you will receive a Letter from one of my old Correspondents, which has this moment come to hand, who for particular reasons has been silent for some time.  When I tell you it comes from the same person, whose information you frequently received from me While at Newport, you will judge of the Credibility of his Accounts.  The distresses of the Tories and Loyalists at New York as well as the principal Officers of their Army for Lord Cornwallis, is hard to be described.  My Correspondent informs me that they put the issues of the Contest almost upon his defence or defeat, the latter they expect and almost realize his Capture."  I have the Honor &ca
                            
                  
               